Citation Nr: 1626040	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected hemorrhoids from November 5, 2009, to February 8, 2012, and a compensable rating thereafter.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to November 1977, and from March 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has subsequently been transferred to Decatur, Georgia.

The Veteran testified at a Travel Board hearing in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the electronic record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for a stomach condition, to include nausea and constipation, as secondary to the service-connected hemorrhoids, has been raised by the record in the Veteran's appeal on a VA Form 9 dated in September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial rating in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Beginning February 9, 2012, the Veteran's hemorrhoids have been manifested with excessive redundant tissue evidencing frequent recurrences.
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period beginning February 9, 2012, the criteria for an initial 10 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for an initial increased rating for his service-connected hemorrhoids, a 10 percent rating is being granted for the period beginning February 9, 2012, and consideration of a rating in excess of 10 percent for the entire period on appeal is being remanded, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot at this point.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is currently in receipt of a 10 percent rating for hemorrhoids under Diagnostic Code 7336 from November 5, 2009, to February 8, 2012, and a noncompensable rating thereafter.   See 38 C.F.R. § 4.114.  Specifically, in an April 2010 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable rating, effective November 5, 2009.  In an April 2012 rating decision, the RO increased the disability rating for the hemorrhoid disability to 10 percent, effective from November 5, 2009, to February 9, 2012; the RO assigned a noncompensable rating beginning February 9, 2012.  

Under Diagnostic Code 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  Id. 

The Veteran generally contends that he is entitled to a higher rating for the service-connected hemorrhoids.  He contends that his hemorrhoids flare up regularly, causing pain and persistent bleeding, and necessitating surgery.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected hemorrhoid disability more nearly approximates a 10 percent disability rating for the period beginning February 9, 2012.  

Reviewing the relevant evidence of record, on VA examination in March 2010, the Veteran described treatment for his hemorrhoids with Anucort HC suppositories twice daily, Dibucaine ointment as needed for pain, and Sitz baths twice per day.  He reported a history of hemorrhoidectomies in 1990 and 2003.  The Veteran described frequent rectal bleeding.  He noted anal itching, burning, difficulty passing stool, pain, tenesmus, and swelling.  He denied a history of thrombosis.  On examination, hemorrhoids were present internally and externally.  The hemorrhoids were two to three centimeters large.  There was no evidence of thrombosis or bleeding.  Fissures were not present.  There was evidence of excessive redundant tissue.  The examiner diagnosed hemorrhoids.  The examiner found significant effects on the Veteran's usual occupation, such as decreased mobility and pain resulting in increased absenteeism.

Private treatment records reveal that the Veteran underwent a hemorrhoidectomy in July 2010.  Discharge instructions showed that the Veteran was instructed to follow a high fiber diet, take hot baths twice daily, and avoid constipation.

On VA examination in February 2012, the examiner noted a diagnosis of hemorrhoids.  The Veteran reported that he worked 50 hours per week as a grocer.  He indicated that his hemorrhoids made prolonged walking or sitting more irritating.  He indicated that this was aggravated by constipation and alleviated by sitz baths or lying on his stomach.  He described the present pain level as 8/10; he noted that the pain averaged 8/10 every two months for a duration of two hours lasting three days.  The Veteran indicated that his current treatment was Dibucaine topical without side effects.  He noted a history of hemorrhoidectomies in 1990, 2003, and 2011.  The examiner found mild or moderate external hemorrhoids.  The examiner noted that since the Veteran had surgery last year, he no longer had bleeding.  The examiner noted that the Veteran still had itching and burning.  There was no evidence of active hemorrhoids on examination.  The examiner indicated that the examination was "much better" since the Veteran's last examination in 2010 due to his hemorrhoid surgery in 2011.  The examiner found that the Veteran's hemorrhoid condition impacted his ability to work, as it made prolonged walking or sitting more irritating.

In the Veteran's appeal on a VA Form 9 dated in June 2012, the Veteran indicated that his treating doctor informed him that his chronic hemorrhoid condition would continue.  He noted that the bleeding was recurring and continued to cause him absence from his job.  The Veteran noted that at his last examination, his physician recommended more surgery to reduce the bleeding, itching, burning, and loss of work.  He noted that since 1990, he had had multiple surgeries to relieve the pain and problem with bleeding.  The Veteran indicated that although his symptoms were calm at his February 2012 VA examination, they were not eliminated.  He described another flare-up in March 2012, where he missed several days from work.

In the Veteran's appeal on a VA Form 9 dated in September 2013, the Veteran indicated that his hemorrhoid problem was ongoing despite two surgeries and an ongoing treatment regimen.  He noted that the condition was painful and continued to cause him to miss work due to frequent flare-ups.  The Veteran indicated that the flare-ups included swelling, rectal bleeding, constipation, and nausea.  He noted that most flare-ups required a doctor's visit.  The Veteran noted that the condition was affecting his stomach, and he now had to take medication for his digestion.  The Veteran noted that over the last few months, the flare-ups resulted in weight loss, as eating less food was a way for him to avoid flare-ups.  The Veteran indicated that the flare-ups limited his mobility and ability to perform routine daily chores and tasks.

In the Veteran's Travel Board hearing dated in May 2016, the Veteran testified that he had several surgeries in the past for his hemorrhoids.  He noted that his doctor wanted him to have more surgery.  The Veteran testified that his hemorrhoid condition was causing him to miss days out of work.  The Veteran testified that he had to step down from his management position, which had a lot to do with his hemorrhoid condition.  The Veteran testified that his hemorrhoid condition affected his ability to sit or stand for long periods of time.  He described constant bleeding and swelling.  He noted bleeding about two to three times per month, especially if he was sitting or standing for long periods of time.  He indicated that it was a very painful situation.  The Veteran also described constipation.  He described relief with lying on his stomach or taking sitz baths.  He also noted treatment with Preparation H.  The Veteran noted that his flare-ups debilitated him for three or four days.  He denied ever having anemia.  The Veteran's wife testified that his hemorrhoid condition made him weak.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected hemorrhoid disability more nearly approximates a 10 percent disability rating for the period beginning February 9, 2012.  Although there has not been any medical evidence of thrombotic hemorrhoids, the Veteran has consistently described painful hemorrhoid flare-ups two to three times a month with frequent recurrences.  Moreover, the March 2010 VA examination revealed excessive redundant tissue.  This symptomatology is specifically contemplated in the 10 percent rating criteria under Diagnostic Code 7336.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for hemorrhoids is warranted for the period beginning February 9, 2012.  

The Board notes that after the hemorrhoidectomy in July 2010, the February 2012 VA examination showed some improvement with the hemorrhoid symptomatology.  However, given the Veteran's testimony regarding flare-ups in his May 2016 Travel Board hearing and in various submissions, the Board finds that the Veteran's hemorrhoid symptomatology has not varied to the extent that staged ratings are appropriate at this time.  

Finally, as discussed below, the Veteran's claim for an initial rating in excess of 10 percent is being remanded for further development.  As such, any discussion of entitlement to a rating in excess of 10 percent, including consideration of an extraschedular evaluation, is premature at this time and adjudication is deferred until the below ordered development is completed.  

For all the foregoing reasons, the Board finds that an initial rating of 10 percent for the Veteran's hemorrhoid disability is warranted for the period beginning February 9, 2012.  


ORDER

A 10 percent rating for hemorrhoids, for the period beginning February 9, 2012, is granted.


REMAND

As discussed above, a 10 percent rating for the service-connected hemorrhoids is warranted for the entire period on appeal.  However, the Board finds that further evidentiary development is necessary prior to the adjudication of the claim for an initial rating in excess of 10 percent.

The Board observes that the Veteran was last afforded a VA examination in February 2012, and evidence added to the file after this date indicates that his symptomatology may have worsened.  For example, in the Veteran's appeal on a VA Form 9 dated in June 2012, the Veteran noted that the bleeding was recurring.  The Veteran noted that at his last examination, his physician recommended more surgery to reduce the bleeding, itching, burning, and loss of work.  He indicated that although his symptoms were calm at his February 2012 VA examination, he had another flare-up in March 2012, where he missed several days from work.  Additionally, in the Veteran's Travel Board hearing dated in May 2016, the Veteran testified that his hemorrhoids condition was getting worse.  In light of the evidence suggesting that the Veteran's service-connected hemorrhoids may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his disability.

Additionally, the record reveals that the Veteran continues to be followed privately for his hemorrhoid problems.  In the Veteran's appeal on a VA Form 9 dated in September 2013, the Veteran noted that most of his flare-ups required a doctor's visit.  In his Travel Board hearing dated in May 2016, the Veteran noted that he was still going to the doctor for his hemorrhoid condition.  However, the file does not contain any treatment records pertaining to the Veteran's service-connected hemorrhoids after 2010.  As these records may be relevant to the increased rating claim, under the duty to assist, the RO should attempt to associate the identified records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the
   procedures for obtaining the records set forth by 38 
   C.F.R. § 3.159(c).  If VA attempts to obtain any 
   outstanding records which are unavailable, the 
   Veteran should be notified in accordance with 38 
   C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected hemorrhoids.  The claims file, including a 
	copy of this remand, must be made available for the 
	examiner to review.  All relevant tests and studies 
	should be undertaken.  The examiner is to provide a 
	detailed review of the Veteran's pertinent medical 
	history, current complaints, and the nature and extent 
	of his service-connected hemorrhoids.

The examiner should indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3.   Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claim.  If any 
	benefit sought remains denied, the Veteran must be 
	provided a supplemental statement of the case.  An 
	appropriate period of time must be allowed for 
	response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


